Citation Nr: 1703633	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatic steatosis.

2.  Entitlement to an initial evaluation in excess of 30 percent for asthma with chronic bronchitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine prior to July 5, 2007 and in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine status post fusion prior to July 20, 2006, and in excess of 20 percent from July 20, 2006 to June 11, 2015 and from August 1, 2015.

5.  Entitlement to an initial evaluation in excess of 10 percent for medial meniscus tear of the left knee, status-post arthroscopy with partial medial meniscectomy.

6.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to February 9, 2016, and in excess of 30 percent thereafter.
7.  Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD) prior to February 9, 2016 and in excess of 10 percent thereafter.

8.  Entitlement to an initial compensable rating for left hydrocele, status post left varicocelectomy.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the transcript is of record. 

The Board notes that during the pendency of this appeal, in a July 2008 rating decision, the RO awarded the following to the Veteran: a 30 percent evaluation for asthma with chronic bronchitis effective January 1, 2005; a 10 percent evaluation for degenerative joint disease of the lumbosacral spine effective January 1, 2005 and a 20 percent evaluation effective July 5, 2007; a 10 percent evaluation for degenerative joint disease of the cervical spine effective January 1, 2005 and a 20 percent evaluation effective July 20, 2006; and a 10 percent evaluation for medial meniscus tear of the left knee status post arthroscopy with partial medial meniscectomy effective January 1, 2005.  Also, in an April 2016 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 30 percent evaluation for migraine headaches effective February 9, 2016 and a 10 percent evaluation for hiatal hernia with GERD effective February 9, 2016.  Because the ratings awarded to the Veteran in the July 2008 and April 2016 rating decisions are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In September 2011 and October 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran's representative stated in a December 2016 Memorandum that the Veteran's claim had been granted an advance on the Board's docket.  However, a review of the file and upon administrative confirmation within the Board, no motion for an advance on the docket was able to be located pertaining to the Veteran's claim.  The Board has no current or prior motion for an advance on the docket which has been filed or granted.  Therefore, the Board finds that the representative's statement was an error.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During the hearing before the undersigned, the Veteran raised a claim for secondary service connection for the right knee.  The issue of service connection for the right knee, to include claimed as secondary to the service-connected left knee, being REFERRED has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The issues of entitlement to increased disability ratings for degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine status post fusion, and medial meniscus tear of the left knee status post arthroscopy with partial medial meniscectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current hepatic steatosis did not manifest in service and is not attributable to service.

2.  The Veteran's service-connected respiratory disorder does not involve FEV1 of 40 to 55-percent predicted; or, FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.

3.  Throughout the period under consideration, the Veteran's migraine headaches are characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.

4.  Throughout the period under consideration, the Veteran's hiatal hernia with GERD is manifested by epigastric distress with pyrosis (heartburn) and regurgitation; it is not manifested by dysphagia and not accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

5.  Throughout the period under consideration, the Veteran's left hydrocele, status post left varicocelectomy is manifested by complaints of pain, but is not manifested by any urinary tract infection symptomatology or necessitates intensive treatment; long term drug therapy and hospitalization for the disability is not demonstrated.


CONCLUSIONS OF LAW

1.  Hepatic steatosis was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial evaluation greater than 30 percent for asthma with chronic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6602 (2016).

3.  Prior to February 9, 2016, the criteria for an initial rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

4.  From February 9, 2016, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

5.  Prior to February 9, 2016, the criteria for an initial rating of 10 percent, but no higher, for hiatal hernia with GERD are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

6.  From February 9, 2016, the criteria for a rating in excess of 30 percent for hiatal hernia with GERD are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2016).

7.  The criteria for an initial compensable evaluation for left hydrocele, status post left varicocelectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hepatic steatosis as well as entitlement to increased disability ratings for asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

I. Stegall considerations

As alluded to above, in September 2011 and October 2014, the Board remanded the Veteran's hepatic steatosis, asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disabilities and ordered either the AOJ or the AMC to obtain outstanding treatment records from the Air Force Academy Hospital and records from Doctors Larkin and Castor; afford the Veteran a VA examination to determine the etiology of his hepatic steatosis; and afford the Veteran VA examinations for his asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disabilities in order to determine the severity of these disabilities.  The Veteran's appeal was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ obtained outstanding records from the Air Force Academy Hospital and also attempted to obtain outstanding records from Doctors Larkin and Castor.  Additionally, the Veteran was provided a VA examination in February 2016 as to the etiology of his hepatic steatosis.  He was also provided VA examinations in February 2016 as to his asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disabilities.  The issues were readjudicated most recently via an April 2016 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's hepatic steatosis, asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II. Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In letters mailed to the Veteran in April 2005 and March 2006, prior to the initial adjudication of his claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele are downstream issues from a rating decision dated March 2006, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and a left hydrocele disability, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as postservice treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection and increased rating claims.  Here, during the August 2010 Board hearing, the AVLJ clarified the issues on appeal (service connection for hepatic steatosis and increased ratings for asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele); clarified the concept of service connection and increased rating claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's hepatic steatosis and service as well as the severity of his asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 60 days to allow for additional submission of evidence.  Thus, the actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

As discussed during the August 2010 Board hearing, the Veteran testified that he received medical treatment from Doctors Larkin and Castor.  The Board thereafter requested in the October 2014 remand that records from these physicians be obtained and associated with the record.  In a letter to the Veteran dated December 2015, VA requested that the Veteran provide signed and dated medical authorization forms in order for VA to obtain records from Doctors Larkin and Castor.  However, as evidenced by the claims folder, the Veteran has not provided completed medical authorization forms to obtain records from these providers since the issuance of the December 2015 letter from VA.    

Although the absence of outstanding treatment records from Doctors Larkin and Castor is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his claims by providing the completed VA medical authorization forms.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that VA made a sufficient attempt to locate the treatment records.    

Additionally, the Veteran was afforded a VA examination in February 2016 for his hepatic steatosis claim, and was afforded VA examinations in May 2005 and February 2016 for his migraine headaches, hiatal hernia with GERD, and left hydrocele disability.  He was also provided VA examinations for his asthma with chronic bronchitis in May 2005, December 2007, and February 2016.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for hepatic steatosis as well as entitlement to increased disability ratings for asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele disability.  

II. Service connection

The Veteran contends that he has a liver disability diagnosed as hepatic steatosis (fatty liver) that is related to his service.  Specifically, he contends that he began taking Isoniazid (INH) in service for tuberculosis and that due to this medication he incurred problems with his liver. 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

With respect to a current disability, the current medical evidence of record documents diagnosis of hepatic steatosis.  See, e.g., a February 2016 VA examination report.  

With respect to in-service disease or injury, as discussed above, the Veteran contends that his hepatic steatosis manifested during service.  The Board observes that the Veteran's service treatment records document findings of abnormal liver function tests after the Veteran was started on INH in February 2002 for a positive purified protein derivative (PPD) and that by May 2002 he was found to have elevated aminotransferase levels.  Repeat liver function tests a week later indicated persistent elevation of the aminotransferase levels, and INH was discontinued in June 2002.  Although he had elevated liver enzymes in October 2002, by November 2002, the aminotransferase levels returned to normal.  Also, an ultrasound of the abdomen in November 2002 was normal except for hepatic steatosis (fatty liver).  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hepatic steatosis is related to his service.

Specifically, the Veteran was provided a VA examination for his hepatic steatosis in February 2016.  Pertinently, the examiner noted the in-service liver function findings discussed above.  The examiner also noted that repeat liver function tests were normal in May 2005 as was serology for hepatitis B and C as well as in March 2008.  Further, although the Veteran had a mild elevation of aminotransferase levels in February 2008 during an episode of pneumonia, subsequent liver function tests have been normal.  Moreover, while a repeat ultrasound of the abdomen in March 2008 again showed hepatic steatosis, liver function tests remained normal through 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hepatic steatosis (nonalcoholic fatty liver disease) and indicated that the disability is not related to the Veteran's service.  On the contrary, the examiner opined that the Veteran's hepatic steatosis is due to the Veteran's obesity.  In determining such, the examiner noted that the Veteran's drug-induced hepatitis due to INH in 2002 resolved after stopping the INH in June 2002.  He further noted that the only treatment for the Veteran's hepatic steatosis is weight loss to a BMI less than 30.  

The February 2016 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2016 VA examiner's opinion is consistent with the Veteran's medical history, which has documented the Veteran's obesity for many years.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records, and indicated that the Veteran's service, to include use of INH, did not cause the current hepatic steatosis.  Moreover, the opinion stands uncontradicted by any other competent opinion of record.  Accordingly, the Board places great probative value on the opinion.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hepatic steatosis and his service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hepatic steatosis.  Such opinion requires specific medical training in the field of liver disorders and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his hepatic steatosis and service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  Accordingly, the element of nexus is not met and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatic steatosis.  The benefit sought on appeal is accordingly denied.

III. Disability Ratings

A. Asthma with chronic bronchitis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's asthma with chronic bronchitis is evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  Under Diagnostic Code 6602, a 30 percent rating is assigned for FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV1 of 40- to 55-percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids.  A 100 percent rating is assigned for FEV1 less than 40-percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

When evaluating based on PFT's (pulmonary function tests), use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(5), (6).

The Veteran was provided a VA examination in May 2005.  He reported that his asthma was triggered by mold.  He had no history of sarcoidosis, pulmonary embolus, or congestive heart failure.  He denied any orthopnea or edema.  He was not on daily medication, but used an albuterol inhaler for treatment.  Upon examination, PFT test results were as follows:  FEV1 of 101 percent of predicted post-bronchodilator and 78 percent of predicted pre bronchodilator, and FEV1/FVC of 91 before bronchodilator and 96 after bronchodilator.   A DLCO was not done as the PFT results were sufficient to evaluate the lung status.  It was noted that the Veteran provided a good effort.  The VA examiner diagnosed the Veteran with asthma. 

The Veteran underwent another VA examination in December 2007.  He reported that he had 1 to 2 bronchial infections per year which lasted from 2 to 4 weeks.  He used antimicrobial therapy once or twice a year for approximately 10 days.  He did not have sarcoidosis, congestive heart failure or pulmonary embolus.  He had a daily cough with phlegm which lasted throughout the day.  He did not have orthopnea or edema.  Upon examination, the VA examiner reported that the Veteran's lungs were clear to auscultation and percussion.  PFT findings revealed FEV1/FVC 89 percent predicted pre bronchodilation and 95 percent post bronchodilation as well as FEV1 48 percent predicted pre bronchodilation and 77 percent post bronchodilation.  DLCO was 97 percent post bronchodilation which the examiner noted to be within normal limits.  The examiner also noted that the Veteran had a significant improvement of symptoms with Albuterol inhaler.  The examiner diagnosed the Veteran with intermittent bronchitis. 

The Veteran continued his complaints of symptoms associated with his respiratory condition at the August 2010 Board hearing.  He reported that he was on oxygen and used the Albuterol inhaler.  He further testified that he could not walk very far due to being out of breath.

The Veteran was afforded another VA examination in February 2016.  He reported using the Albuterol inhaler once every 2 weeks and that a chest X-ray dated March 2010 was found to be normal.  He did not need an inhaled corticosteroid and did not use oxygen for the asthma.  The examiner specifically noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Moreover, the Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months or have any physician visits for required care of exacerbations.  Examination of the chest indicated that the lungs were clear to auscultation, breath notes were normal, and no findings of wheezes, crackles, or rhonchi heard.  PFT testing revealed FEV1 of 42 percent predicted pre bronchodilation and 90 percent predicted post bronchodilation, FEV1/FVC 97 percent pre bronchodilation and 105 percent post bronchodilation.  DLCO testing was not taken as the examiner noted that it was not indicated for the Veteran's condition.  The examiner also reported that the Veteran does not have chronic bronchitis based on examination.  

Postservice treatment records further document treatment for the Veteran's respiratory disorder.  A private treatment record from J.N., M.D. dated June 2005 indicated the Veteran's lungs were clear.  Treatment records from the Air Force Academy Hospital document his use of the Albuterol inhaler as well as nasal erythema and edema.  See, e.g., a treatment record dated October 2010.  Multiple records noted an assessment of moderate persistent asthma.  See, e.g., a treatment record dated September 2010.  An October 2009 treatment record documented an assessment of asthma with acute exacerbation and that the Veteran's medrol dosepak was changed to a long/stronger steroid dose.  A January 2010 treatment record noted the Veteran's use of oxygen at night but that was with his C-PAP for sleep apnea.  PFT testing dated May 2009 revealed FEV1 of 68 percent and FEV1/FVC of 81 percent predicted  pre bronchodilator testing, FEV1 of 85 percent and FEV1/FVC of 83 percent predicted post bronchodilator testing, and DLCO of 66 predicted.  PFT testing dated January 2010 revealed FEV1 of 85 percent and FEV1/FVC of 80 percent pre bronchodilator testing.  Post bronchodilator testing was not provided.  Additionally, a private treatment record from Pulmonary Associates dated March 2010 documented an assessment of chronic asthma with recurring episodes of bronchitis.  PFT testing at that time revealed FEV1 of 90.02 percent predicted pre bronchodilator and FEV1/FVC 102.41 predicted pre bronchodilator.  DLCO was 77.12 percent predicted.  Post bronchodilator findings were not provided.  The treating physician noted that the PFT tests were normal and that a chest X-ray was unremarkable.  Another treatment record dated August 2010 indicated the Veteran's use of the Albuterol inhaler as well as a nebulizer.  Examination at that time revealed the Veteran's breath to be somewhat reduced but clear.  PFT testing revealed FEV1 70.65 percent predicted pre bronchodilator and 82.17 predicted post bronchodilator as well as FEV1/FVC 93.67 percent predicted pre bronchodilator and 99.92 percent predicted post bronchodilator.  A treatment record dated May 2011 documented clear breath sounds.  

Based on this record, the Board finds that the criteria for a disability rating in excess of 30 percent for the Veteran's asthma with chronic bronchitis have not been met.  As noted above, to warrant a 60 percent disability rating under Diagnostic Code 6602, the evidence must show an FEV1 of 40 to 55 percent predicted, or; FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  On the contrary, his FEV1 predicted post bronchodilator has not been measured lower than 77 percent and his FEV1/FVC predicted post bronchodilator has not been measured lower than 95.  There is no documentation during the period under consideration where the post bronchodilator findings were lower than the pre bronchodilator findings with regard to FEV1 and FEV1/FVC.  Additionally, while the Veteran was shown to require inhalational therapy for control of his asthma; he testified at the August 2010 Board hearing that his asthma required oxygen therapy; and, an October 2009 treatment record indicated that the Veteran's medrol dose pak was changed to a long/stronger steroid dose, he is not shown to require at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Thus, on this record, a rating in excess of 30 percent for the service-connected respiratory disorder is not warranted under Diagnostic Code 6602.

The Board has also considered evaluation of the Veteran's respiratory disorder under other potentially applicable Diagnostic Codes.  In this regard, the medical evidence of record documents diagnoses of chronic bronchitis.  See, e.g., the December 2007 VA examination report.  Although the February 2016 VA examiner declined to diagnose the Veteran with bronchitis, as multiple medical records note such diagnosis, the Board will consider 38 C.F.R. § 4.97, Diagnostic Code 6600 (chronic bronchitis).  Under Diagnostic Code 6600, to warrant a 60 percent disability rating the evidence must show FEV1 of 40 to 55 percent predicted, or ; FEV1/FVC of 40 to 55 percent, or DLCO (SB) is of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  As discussed above, the Veteran's FEV1 predicted has not been measured lower than 77 percent post bronchodilator, and his FEV1/FVC has not been measured lower than 95 percent.  Moreover, his DLCO (SB) has not been measured lower than 66 percent during the period under consideration.  The record is also absent a showing of maximum oxygen consumption less than 20 ml/kg/min.  As such, a higher 60 percent disability rating is not warranted under Diagnostic Code 6600.

The Board further notes that the Veteran has been diagnosed with allergic rhinitis.  However, under 38 C.F.R. § 4.97, Diagnostic Code 6522 (allergic or vasomotor rhinitis), only a maximum 30 percent disability rating is available.   

The Board has also considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited probative value in this case.  The objective medical evidence including the PFT results and the Veteran's objectively noted treatment is found to be more probative in determining that the service-connected respiratory disorder does not meet the criteria for a rating in excess of 30 percent at any point.  See Jandreau, supra.

B.  Migraine headaches

The Veteran's migraine headaches have been evaluated by the RO as 10 percent disabling prior to February 9, 2016 and 30 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.   

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In weighing the evidence of record, the Board finds that the Veteran's migraine headaches more closely approximate the criteria for a 30 percent rating under Diagnostic Code 8100 for the entire period under consideration.  Significantly, the evidence shows that the Veteran's migraine headaches have averaged more than once a month throughout the appeal period.  At a May 2005 VA examination, he reported daily headaches, and that the migraines occurred 4 to 6 times a year but lasted 2 to 3 days in duration.  The migraines forced him to bed rest for a total of 3 days per year and caused photophobia.  Notably, P.A., a co-worker of the Veteran's, submitted a statement dated March 2007 wherein he reported that the Veteran suffers from migraine headaches that cause incapacitating episodes 1-2 times a month which left him unable to perform his job and required time off from work.  Additionally, multiple private treatment records as well as records from the Air Force Academy Hospital document the Veteran's regular treatment for his migraine headaches and indicate that the headaches require medication for treatment.  Further, during the August 2010 Board hearing, the Veteran testified that he has migraine headaches 2-3 times a month and that he takes different medication for the headaches.  Moreover, during the February 2016 VA examination, the Veteran reported that he has severe headaches 2-3 times a month that caused constant head pain on both sides and worsened with physical activity and lasted less than 1 day.  He also reported sensitivity to light.  The VA examiner noted that the Veteran's migraines were prostrating and occurred once every month.    

The foregoing competent and credible medical and lay evidence supports a finding that the Veteran's migraine headaches are characteristically prostrating in nature.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of his service-connected migraine headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months for the entire period under consideration.  Accordingly, he is entitled to a 30 percent rating under Diagnostic Code 8100 prior to February 9, 2016.  

The evidence fails to show, however, that the Veteran's migraine headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation during any period under consideration (to include the period from February 9, 2016).  While the Veteran's migraine headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  The Board acknowledges the statement by P.A. as well as the Veteran's testimony at the August 2010 Board hearing indicating that his migraine headaches have caused him to miss work.  However, the Board finds that there has been no objective evidence submitted that his headaches have impaired his employment beyond that contemplated by the 30 percent rating.  Indeed, the February 2016 VA examiner specifically noted that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Notably, the Veteran also reported during the VA examination that his migraine headaches do not impact his ability to work.  Moreover, there is no indication that the Veteran's job position is in jeopardy due to his headaches.  Although the frequency of his migraine headaches may be more than once a month, his headaches are not productive of severe economic inadaptability, which connotes the inability to adapt to maintaining a job.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's migraine headaches during any period under consideration.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  Also, the Board does not find that a staged rating is warranted as the Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson, supra.

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent disability rating, but no more, is warranted for the Veteran's migraine headaches for the entire appeal period.




C.  Hiatal hernia with GERD

The RO evaluated the Veteran's hiatal hernia with GERD pursuant to Diagnostic Codes 7399-7346.  GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

Private treatment records as well as treatment records from the Air Force Academy Hospital document continued treatment for the Veteran's hiatal hernia with GERD.  These treatment records document his regular use of medication to treat his reflux symptoms which were chronic.  See, e.g., a treatment record from the Air Force Academy Hospital dated September 2010.  Examinations revealed that his abdomen was soft and nontender.  See, e.g., a private treatment record from B.R., M.D. dated May 2007. 

The Veteran was provided a VA examination in May 2005.  He reported having symptoms consistent with hiatal hernia and GERD that occurred 2-3 times per week and lasted up to a day in duration.  He used medication for treatment.  He did not have a history of hematemesis or melena.  

The Veteran continued his report of symptoms associated with his hiatal hernia with GERD at the August 2010 Board hearing.  Specifically, he testified that he experiences reflux every day.  He also stated that he has right shoulder pain, although he did not know if this was due to the hiatal hernia with GERD.  He further testified that the reflux caused pain in his upper chest, and he took Tums for treatment.  

The Veteran was afforded another VA examination in February 2016.  He gave a history of using Nexium for treatment of his reflux as well as a long-term problem with binge eating and purging.  Also, after undergoing a LAP-BAND procedure in  December 2007, he had an increase in his symptoms of reflux and he continued to take the Nexium.  Due to the persistent reflux, the Veteran had the LAP-BAND removed in January 2012.  Thereafter, he noticed a reduction in the GERD and he discontinued the Nexium.  The only medication he then used were Tums once or twice a week.  He reported symptoms of heartburn, regurgitation and occasional pain in his right shoulder.  Upon examination, however, the VA examiner indicated that the only signs related to the hiatal hernia with GERD were infrequent episodes of epigastric distress, reflux, and regurgitation.  The examiner also noted the Veteran's obesity and that the hiatal hernia with GERD did not affect the Veteran's ability to work.  

Based on review of the evidence of record, the Board finds that the Veteran's main complaints as to his diagnosed hiatal hernia with GERD appear to pertain to reflux symptoms and on review, the predominant disability picture is reflected under Diagnostic Code 7346.  Thus, the Board will apply this Diagnostic Code. 

The Board initially finds that prior to February 9, 2016, a 10 percent disability rating is warranted for the Veteran's hiatal hernia with GERD.  As discussed above, a 10 percent rating is warranted under Diagnostic Code 7346 when 2 or more of the symptoms for the 30 percent evaluation of less severity are demonstrated.  Pertinently, prior to February 9, 2016, the Veteran reported symptoms associated with his service-connected disability to include epigastric distress with pyrosis and regurgitation.  The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  Evidence during the appeal period suggests that the frequency of these symptoms has been consistent.  As such, considering the overall evidence the Board will concede that prior to February 9, 2016, the Veteran had epigastric distress manifested by pyrosis and regurgitation.  Moreover, although the record demonstrates that medication was generally effective in managing the Veteran's symptoms, the Board acknowledges that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  In light of the foregoing, without consideration of the effects of medication on the Veteran's disability, the Board will resolve the benefit of the doubt in the Veteran's favor and find that prior to February 9, 2016 a 10 percent evaluation is warranted for the hiatal hernia with GERD.  

However, the Board further finds during the entire period under consideration (to include the period from February 9, 2016), a higher 30 percent disability rating is not met or approximated.  In this regard, while the Veteran has arguably demonstrated persistent  epigastric distress (in particular when use of medication is not considered), the Board finds that the competent and probative evidence does not demonstrate dysphagia.  Further, although the Veteran has reported pain in his right arm when his reflux occurs, the evidence does not indicate that such is productive of considerable impairment of health.  Indeed, the February 2016 VA examiner did not report any arm pain on examination, and the Veteran reported that the hiatal hernia with GERD did not affect his ability to work.  Also, a February 2012 treatment record from the Air Force Academy Hospital documented a normal upper GI series and as discussed above, medical treatment records note a soft and nontender abdomen on examination.  Thus, the Board has considered the overall disability picture but does not find it to be of such severity that elevation to the next higher 30 percent evaluation is warranted.  See 38 C.F.R. § 4.114.  The Board further notes that there are no symptoms congruent with a 60 percent disability rating as there are no symptoms of material weight loss and hematemesis or melena with moderate anemia, nor are there symptom combinations productive of severe impairment of health for reasons and bases previously discussed.  

A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 10 percent at any time during the appeal period.  See Fenderson, supra. 

D. Left hydrocele, status post left varicocelectomy

For background purposes, the Veteran underwent a left varicocelectomy in 1995 for infertility.  Following that surgery, he had left groin pain and was found to have a left hydrocele that was thought to possibly be causing the pain.  He thereafter underwent a left hydrocelectomy in May 1999, and at that time, his left testicle and left epididymis were both found to be normal.  However, following the surgery, he continued to have left testicular pain. 

The Veteran's left hydrocele, status post left varicocelectomy is rated by analogy to Diagnostic Code 7525.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Id.; see also 38 C.F.R. § 4.115a. 

A urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management will result in the assignment of a 10 percent disability evaluation.  Id.  The next higher rating of 30 percent requires evidence of either poor renal function or evidence of recurrent symptomatic infection requiring drainage, more than two hospitalizations per year, and/or continuous intensive management.  Id.  "Drug" is defined, in part, as any chemical compound used on or administered to humans for the relief of pain or suffering.  This includes nonsteroidal anti-inflammatory (NSAID).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 575 (31st ed. 2007).

The Veteran was provided a VA examination in May 2005.  He reported testicular sensitivity and pain 2-3 times a week that could last all day.  However, he was sexually active.  Upon examination, the VA examiner reported that there was a left scrotal hydrocele, although the testes were normal in size and contour and there was no appreciable tenderness to palpation.  The examiner diagnosed the Veteran with a left hydrocele.

The Veteran was afforded another VA examination in February 2016.  The examiner noted that the Veteran's condition did not include taking continuous medication, and there was no renal dysfunction due to the condition.  Although the Veteran had a voiding dysfunction, the examiner reported that this was due to the Veteran's benign prostatic hypertrophy.  The examiner also noted that the Veteran's testes and epididymis were normal on examination and there was no significant tenderness elicited to palpation of the left testicle or left epididymis.  He further noted review of an ultrasound of the scrotum and testicles dated March 2009 which revealed a small spermatocele of the left epididymis but otherwise normal left epididymis and testicle.  The Veteran reported that the left hydrocele disability did not affect his ability to work.  

The Veteran continued his complaints of symptoms associated with his left hydrocele disability at the August 2010 Board hearing.  Specifically, he testified that he has pain in his testicles and that he is not able to have sex due to the pain.  He also stated that he has voiding dysfunction in that he has to use the bathroom every hour and a half to 2 hours every night, and that he keeps a tissue in his underwear.  He further stated that he uses medication for the urinary dysfunction.

Postservice treatment records also document treatment for the Veteran's left hydrocele disability.  In particular, a September 2005 ultrasound from the Air Force Academy Hospital revealed impression of a small left epididymal cyst and the Veteran was assessed with a testicular hydrocele.  Also, a November 2006 ultrasound revealed impression of a stable epididymal cyst in the left epididymis and there was a small right-sided hydrocele.  A May 2007 treatment record from Dr. B.R. indicated a normal examination of the scrotum, epididymides, and testicles with no finding of a hydrocele or mass.  Dr. B.R. also noted a hypotonic bladder which was due to the Veteran's back problems and exacerbated by his medications.  March and May 2009 ultrasounds from the Air Force Academy Hospital revealed impression of a small spermatocele on the left epididymis.  

Overall, the Board finds that upon consideration of the evidence above, the severity of the left hydrocele disability, does not approximate a compensable rating.  Indeed, the record does not show that the Veteran has any history of recurrent urinary tract infections specifically due to the left hydrocele disability.  The Board acknowledges the Veteran's complaints of continuing postoperative pain.  However, he has had infrequent medical attention for his hydrocele or related genitourinary symptoms.  Moreover, the record does not document long-term drug therapy or hospitalization and/or intensive management exclusively for his hydrocele, nor has he contended such.  For these reasons, the Board finds that an initial compensable evaluation is not warranted for the Veteran's left hydrocele, status post left varicocelectomy under Diagnostic Code 7525 at any time during the period under consideration.  See Fenderson, supra.

IV. Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele, status post left varicocelectomy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 
 
In that regard, during the appellate time period the Veteran's asthma with chronic bronchitis is primarily manifested by wheezing and coughing.  His migraine headaches are primarily manifested by pain and sensitivity to light.  His hiatal hernia with GERD is primarily manifested by epigastric distress with heartburn and regurgitation.  His left hydrocele, status post left varicocelectomy is primarily manifested by pain in the testicle.  These are the types of symptoms contemplated in the current assigned ratings for the asthma with chronic bronchitis, migraine headaches, hiatal hernia with GERD, and left hydrocele, status post left varicocelectomy under Diagnostic Codes 6602, 8100, 7346, and 7525, respectively.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no competent evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for hepatic steatosis is denied.

Entitlement to an initial evaluation in excess of 30 percent for asthma with chronic bronchitis is denied.

Entitlement to an initial 30 percent disability rating for migraine headaches prior to February 9, 2016 is granted, subject to controlling regulations applicable to the payment of monetary benefits

Entitlement to a disability rating in excess of 30 percent for migraine headaches is denied.

Entitlement to an initial 10 percent disability rating for hiatal hernia with GERD prior to February 9, 2016 is granted, subject to controlling regulations applicable to the payment of monetary benefits

Entitlement to a disability rating in excess of 10 percent for hiatal hernia with GERD is denied.

Entitlement to an initial compensable rating for left hydrocele, status post left varicocelectomy is denied.


REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for his lumbar spine, cervical spine, and left knee disabilities, the Board most recently remanded these claims in October 2014 for the Veteran to be provided VA examinations to determine the severity of these disabilities.  Pursuant to the October 2014 Board remand, the Veteran was provided VA examinations for these disabilities in February 2016.  Pertinently, the Veteran complained of stiffness in his left knee as well as pain in his neck and lower back.  He further reported functional loss regarding his cervical spine and lumbar spine in that he had decreased range of motion.  Upon examination, range of motion testing of the Veteran's left knee revealed flexion to 135 degrees and extension to zero degrees with the examiner noting abnormal or outside of normal range of motion.  Further, range of motion testing of the Veteran's cervical spine revealed flexion to 35 degrees, extension to 40 degrees, right lateral flexion to 40 degrees, left lateral flexion to 45 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 80 degrees.  Crucially, the examiner documented objective evidence of pain with motion of the cervical spine that caused functional loss.  Moreover, range of motion testing of the Veteran's lumbar spine revealed flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner noted pain on examination, although the pain did not cause functional loss.    

With regard to range of motion testing of the Veteran's cervical spine during the February 2016 VA examination, the Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner noted pain on examination that resulted in functional loss but did not indicate at what point in the range of motion testing that pain began.  Pertinently, this finding may provide the Veteran with an increased disability rating for his cervical spine disability. 

Additionally, with respect to range of motion testing of the Veteran's left knee, cervical spine, and lumbar spine disabilities conducted during the February 2016 VA examination, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the February 2016 VA examiner performed both active and passive range of motion testing of the Veteran's left and right knees, cervical spine, and lumbar spine.  Although range of motion testing was taken on the Veteran's left and right knees, cervical spine, and lumbar spine, the examiner did not specify whether such testing was taken during active or passive motion.  The examiner also did not address weight-bearing versus nonweight-bearing testing.  Notably, these findings may provide the Veteran with increased ratings for his cervical spine and lumbar spine disabilities.  Further, as explained in the previous remand, the Board is aware that the Veteran is receiving the maximum allowable rating for his left knee disability under Diagnostic Code 5259.  However, the Veteran may be entitled to an increased rating under other diagnostic codes with relation to range of motion or locking of the joints.    

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's left knee, cervical spine, and lumbar spine is warranted.  

Finally, the Board further notes that during the February 2016 VA examination, the Veteran reported that his cervical spine disability affects his employability in that the disability limits his ability to fully rotate his head to the right.  He also reported that his lumbar spine disability precludes strenuous or moderate work or physical activity that would require repetitive use of his back.  In light of the foregoing, the Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has arguably been raised in the context of the Veteran's increased rating claims; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative joint disease of the cervical spine status post fusion, degenerative joint disease of the lumbosacral spine, and medial meniscus tear of the left knee status post arthroscopy with partial medial meniscectomy.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees, cervical spine, and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities which include the following: asthma with chronic bronchitis, depression, migraine headaches, chronic prostatitis, degenerative joint disease of the lumbosacral spine, degenerative joint disease of the cervical spine status post fusion, right shoulder tendonitis, medial meniscus tear of the left knee status post arthroscopy with partial medial meniscectomy, hiatal hernia with GERD, and left hydrocele status post left varicocelectomy and hydrocele repair.  The examiner should then address the effect of the Veteran's service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks with consideration of the Veteran's level of education.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


